DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 2/10/2021, applicant has submitted an amendment filed 3/31/2021.
Claim(s) 1, 3, 4, 5, 7, 9, 10, 12, 13, 14, 16, 18, 20, has/have been amended.  
Response to Arguments
	As per the 103 rejections:
	Applicant argues that Heo does does not disclose the amended claim language “wherein the initial span refers to an original formulation of the first natural language statement, or a modified form thereof that maintains a polarity of the first natural language statement, and wherein the alternate span changes the polarity of the first natural language statement” added to the independent claims (Amendment, page 9).
	A new reference is provided to address the added limitations in new rejections necessitated by amendment (see 103 rejections for full detail).
	More specifically: 
	Byron et al. (US 2016/0350406, IBM, different inventors, published 12/1/2016 which is 2 days under 1 year and 1 day before 11/30/2017 which is the effective filing date of this application]) teaches where a user query may be a declarative statement that a QA system is expected to clarify (paragraph 31), where a negation engine generates a contrary/opposing set of NLP structures representing an opposite 
Claim Objections
Claims 1, 10, 18, are objected to because of the following informalities:  
Claims 1, 10, and 18 recite “wherein the alternate span changes the polarity of the first natural language statement” where “the alternate span” lacks antecedent basis (these claims previously recite “alternative span”).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (US 2016/0350406, IBM, different inventors, published 12/1/2016 which is 2 days under 1 year and 1 day before 11/30/2017 which is the effective filing date of this application), hereafter Byron.

As per Claim 1, 10, and 18, Byron suggests (along with their program product and system equivalents) A method comprising: identifying an initial span and an alternative span of a first natural language statement comprising a fact-based true or false natural language component; and receiving a set of natural language results from a question-answering (QA) system in response to providing the initial span and the alternative span to the QA systems wherein the initial span refers to an original formulation of the first natural language statement, or a modified form thereof that maintains a polarity of the first natural language statement, and wherein the alternate span changes the polarity of the first natural language statement (Figures 3-5, 7A-7D; Paragraphs 31-33, 46-47, 49-52, 57, 61, 68-70; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A method comprising: identifying an initial span and an alternative span of a first natural language statement comprising a fact-based true or false natural language component;”: Figures 3, 5, 7A-7D; Paragraphs 31-33, 50; QA system located on a user device which can be a conventional computer [which suggests the program product and 
“and receiving a set of natural language results from a question-answering (QA) system in response to providing the initial span and the alternative span to the QA system”: Figures 3-5, 7A-7D; Paragraphs 31-33, 46-47, 51-52, 57, 61, 68-70; The synonymous variations of the declarative statement user query [any one of which can 
Additionally/alternatively, the collective set of supporting answers, neutral answers, and disputing answers which include quotes from supporting evidence and their corresponding weights [paragraphs 68-70 and Figures 7A-7D] can be interpreted as “natural language results” [each answer including a natural language quote/”passage”] that are suggested to be answers generated based on the user’s query and the synonymous and negated variations [see paragraph 57 which describes that the answers provided to the user correspond to step 470, paragraph 52 which descries that step 470 converts a set of answers including confidence levels into natural language and provides the set of answers to the user, where step 470 is part of Figure 4 and is preceded by step 420 which is described in Figure 4 and paragraphs 46-47 as the answer generator function that searches for answers for each NLP structure such as one variant of the user query or negation thereof].
“wherein the initial span refers to an original formulation of the first natural language statement, or a modified form thereof that maintains a polarity of the first natural language statement, and wherein the alternate span changes the polarity of the 

As per Claims 2, 11, 19, Byron suggests wherein the natural language results comprise a passage, a keyword, or both (Figures 3-5, 7A-7D; Paragraphs 31-33, 46-47, 49-52, 57, 61, 68-70;
As discussed in the rejection of claims 1, 10, and 18, the collective set of supporting answers, neutral answers, and disputing answers which include quotes from supporting evidence and their corresponding weights [paragraphs 68-70 and Figures 7A-7D] can be interpreted as “natural language results” [each answer including a natural language quote/”passage”] that are suggested to be answers generated based on the user’s query and the synonymous and negated variations [see paragraph 57 which describes that the answers provided to the user correspond to step 470, paragraph 52 which descries that step 470 converts a set of answers including confidence levels into natural language and provides the set of answers to the user, where step 470 is part of Figure 4 and is preceded by step 420 which is described in Figure 4 and paragraphs 46-47 as the answer generator function that searches for answers for each NLP structure such as one variant of the user query or negation thereof]
The collective set of supporting answers, neutral answers, and disputing answers includes “passages” [i.e. quotes])

As per Claims 3, 12, 20, Byron suggests wherein each of the passage, the keyword, or both, is associated with a score reflecting how well the passage, the keyword, or both, supports an associated span of text, the associated span of text corresponding to the initial span or the alternative span of the first natural language component statement (Figures 3-5, 7A-7D; Paragraphs 31-33, 46-47, 49-52, 57, 61, 68-70;
As discussed in the rejection of claims 1, 10, and 18, the collective set of supporting answers, neutral answers, and disputing answers which include quotes from supporting evidence and their corresponding weights [paragraphs 68-70 and Figures 7A-7D] can be interpreted as “natural language results” [each answer including a natural language quote/”passage”] that are suggested to be answers generated based on the user’s query and the synonymous and negated variations [see paragraph 57 which describes that the answers provided to the user correspond to step 470, paragraph 52 which descries that step 470 converts a set of answers including confidence levels into natural language and provides the set of answers to the user, where step 470 is part of Figure 4 and is preceded by step 420 which is described in Figure 4 and paragraphs 46-47 as the answer generator function that searches for answers for each NLP structure such as one variant of the user query or negation thereof]
Also as discussed in the rejection of claims 1, 10, and 18, a declarative statement to be verified is the user query, a synonymous variation of the user query is 
Also, as discussed in the rejection of claims 2, 11, and 19, the collective set of supporting answers, neutral answers, and disputing answers includes “passages” [i.e. quotes].
Paragraphs 68-70 and Figures 7A-7D describe where each supporting answer, neutral answer and disputing answer has a natural language quote [any one of the quotes for any one of the answers can be interpreted as the claimed “passage”] and a corresponding weight, where paragraph 70 and Figure 7D describes where answers are supporting/disputing/neutral answers of a particular rank/”strength” and where their weight values are similarly higher for higher strength answers.  This suggests where the weights of the answers reflect how well the quote of the answer supports a particular main answer, where, when the user query is a declarative statement to be verified, main answers are suggested to be a true/false/verified/not-verified assessment of the user’s query.  
At a minimum, the weight of the strongest supporting answer can be interpreted is suggested to be a score [numerical weight value] reflecting how well the passage/quote of the strongest supporting answer supports the truth/correctness of the declarative statement user query, where the declarative statement user query can itself be interpreted as “an associated span of text” [an original formulation of the user query which is associated with the strongest supporting answer as a declarative statement query which the strongest supporting answer is supposed to indicate to be true] which “corresponds to the initial span or the alternative span of the first natural language 

As per Claims 4, 13, Byron suggests engaging the QA system by providing the initial span and the alternative span of the first natural language statement to the QA system, wherein receiving the set of natural language results is in response to the engaging (Figures 3-5, 7A-7D; Paragraphs 31-33, 46-47, 49-52, 57, 61, 68-70;
As discussed in the rejection of claims 1, 10, and 18:
Figures 3-5, 7A-7D; Paragraphs 31-33, 46-47, 51-52, 57, 61, 68-70; The synonymous variations of the declarative statement user query [any one of which can be “the initial span”] and the negated variations of the declarative statement user query [any one of which can be the “alternative span”] are provided to the QA system’s answer generator [where the answer generator can be interpreted as “a question-answering system” because it provides answers for the user’s query] and answers for all variations are received from the answer generator’s processing in response to providing the variations to the answer generator [the entire set of answers for the user query, the synonymous variations and the negated variations can be interpreted as “results” that are suggested to be “natural language results” by at least Figure 7D].
Additionally/alternatively, the collective set of supporting answers, neutral answers, and disputing answers which include quotes from supporting evidence and their corresponding weights [paragraphs 68-70 and Figures 7A-7D] can be interpreted as “natural language results” [each answer including a natural language 
Byron thus suggests “engaging the QA system by providing the initial span and the alternative span of the first natural language statement to the QA system, wherein receiving the set of natural language results is in response to the engaging” [providing the synonymous variations, one of which is the “initial span”, and the negated variations, one of which is the “alternative/alternate span”, to the QA system’s answer generator which is suggested to eventually lead to receiving the supporting, neutral and disputing answers).

Allowable Subject Matter
Claims 5-9, 14-17 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per Claims 5 and 14, the prior art of record does not teach the combination of all limitations in claims 1 and 5 together, and in claims 10 and 14 together, including further comprising: evaluating the initial span and the alternative span of the first natural language component based on the received natural language results, and identifying, based on the evaluating, a set of passages and keywords having associated scores corresponding to how well the set of passages and keywords support the initial span and the alternative span of the first natural language component, wherein the associated scores are within a specified range of scores for passages and keywords. (the evaluating is necessarily separate from the identifying and the receiving in claims 1 and 10 because claims 5 and 14 describe that the method
	Heo suggests identifying passages having associated scores corresponding to how well the passages support the initial span and the alternative span of the first natural language component, wherein the associated scores are within a specified range of scores for passages (see rejection of claim 3 above, where the reliability scores are between 0 and 1) but not where the identifying is based on the evaluating.
	The prior art teaches evaluating quality of query rewrites and query completions based on search results, but in the first reference only one of the rewrite and the original query are sent to obtain search results (such that the results logically cannot support both the original query and the rewrite).  The second reference provides the completion to the user to select and send to the database (such that the results are similarly for the selected query only).
2016/0078086 “receiving a search query from a user… obtaining a plurality of prior search queries by the user… generating a plurality of candidate query rewrites… derived from the search query… scoring each candidate query rewrite… determining a quality of each candidate query rewrite based on an analysis of search results responsive to the candidate query rewrite; selecting a candidate query rewrite having a score that satisfies a threshold value… providing search results responsive to the selected candidate query rewrite”, paragraph 3; “Determining a quality of each candidate query rewrite based on an analysis of search results responsive to the candidate query rewrite includes obtaining search results responsive to each candidate query rewrite and determining a quality of the search results”, paragraph 4; “candidate rewrites can be submitted to a search engine… results of each candidate rewrite can be analyzed to determine the quality measure… determining a number of returned search results, a determination of how often search results are selected by users, or a quality score associated with particular search results.  Candidate rewrites that have a greater quality measure can be weighted more greatly given to the quality measure factor in scoring the candidate rewrite”, paragraph 45; “system determines whether a threshold score is satisfied… highest scoring candidate rewrite is determined and compared to a threshold score.  In response to determining that the highest scoring candidate rewrite does not satisfy the threshold score… system obtains search results responsive to the received query without rewriting based on prior search queries… results can be provided to the user device for presentation in a user search interface”, paragraph 49; “In response to determining that the highest scoring candidate rewrite does satisfy… system selects the candidate rewrite… to rewrite the received search query and obtains 
	9031970 “quality of a query autocompletion can include a measure of the popularity of the query and the quality of the results the query produces… query for which the top results are frequency selected… determined to have high quality”, col. 7, lines 13-20; 
	The prior art further teaches providing search results for “top query recommendations”, but not where the recommendations are “top” based on the received natural language results.
2007/0164782 “expansion component… yields a candidate list of expanded data, which can thereafter be utilized… can be displayed to the user… selected expansion from the candidate list can be utilized in connection with performing a search… entered into a document or message being composed… inserted in an address bar”, paragraph 36; “search component… perform a search based on one or more of the expansions in the candidate list… user can select an expansion from the candidate list… effectuate performing a search related to the selected expansion… intermediate query refinement can be employed such that additional input [e.g., user selection] can be provided prior to obtaining query results with the search component… not so limited”, paragraph 71; “search component… rank component… rank the expansions… most likely expansion can be displayed at a beginning of the list”, paragraph 72; “search component… can include an embedding component… that can include search results associated with any number of expansions along with a candidate list of the expansions… expand the input data to generate a candidate list… provided to the embedding component… perform a 
	The prior art further teaches executing each of a plurality of queries and determining a best query based on which one returns the most input documents while returning less than N results, but this reference seems to be deriving a query from documents, and testing various queries against an input set of documents to find a best query to search those documents
2013/0132418 “Each query is executed and the resulting documents are compared to the input… best query is the one that returns the most input documents while returning less than N results.  If two queries return the same number of input documents then the best query is the one that returns the fewest overall documents”, paragraph 72; “discovering a text query from example documents”, paragraph 3; 
	The prior art further teaches reducing a query result to the most interesting or most urgent items based on “Top K’ queries”, but at a minimum, it does not appear that queries are evaluated as “top” based on natural language results.
2010/0191717 “Top K’ queries reduce a query result to the most interesting or the most urgent items”, paragraph 19; 

In the combination of Heo, Moldovan, Al Hasan (and Kadambi) and Cucerzan applied in the rejections of claim 3, above, the scores assigned to the answers that support the user’s input statement cannot be interpreted as scores that are identified based on the evaluating because the scores and supporting answers are used to produce the natural language results (i.e. are generated before the natural language results are received) and Claims 5 and 14 describe that the evaluating is something that the method of claims 1 and 10 further comprises (and thus the evaluating cannot be interpreted as a step that includes the identifying of the spans and the receiving of the natural language results), and since the evaluating is based on “the received natural language results”, it must occur after the receiving step, such that the identifying, based on the evaluating, must be based on something that comes after the receiving (such that determining supporting answers and corresponding scores which occurs before the receiving of natural language results cannot be the identifying that is based on the evaluating that comes after the receiving of the natural language results).
Myslinski (US 2015/0248736) also teaches, in what appears to be a traffic information context, where “Fact checking of the mapping information is able to occur periodically, when new information becomes available, or at any other time” (paragraph 70).  Paragraph 33 also teaches where “text is able to be highlighted or the text color is able to change based on the validity of the text. For example, as a user types a social network message, the true statements are displayed in green, the questionable statements are displayed in yellow, and the false statements are displayed in red” (which suggests evaluating statements as a user types them).  Paragraph 95 describes 
Stubley et al. (US 2016/0179934) teaches retrieving answer information from an unstructured data source including natural language text documents and “performing entailment analysis on candidate text passages to determine which passages best support an answer to the user's question”, where “a user's natural language question expressed in a text input may be mapped to one or more hypotheses, and a candidate text passage may be analyzed to determine whether it entails any of the hypotheses derived from the question” and “a passage may be said to entail a hypothesis if the truth of the passage makes the truth of the hypothesis likely” and “a passage determined to entail a hypothesis derived from the user's question may be identified as providing supporting evidence for an answer to the question, and may be presented to the user as supporting evidence along with the answer” (paragraph 31).  Paragraph 78 describes where documents/passages identified as relevant to a search query are returned, and where the documents/passages may be thresholded for relevance (based on relevance scores above a threshold, or N-best-scoring).  Paragraph 115 describes an example of where an answer and supporting evidence is provided to a user.  This reference suggests providing supporting evidence for an answer to a question using entailment processing, and the evidence passages, while scored based on threshold/N-best, appear to be the “natural language results” of the query, and not results identified based on  but claims 5 and 14 require
Allen et al. (US 2015/0339574) teaches where candidate answers can have supporting evidence (paragraph 84).
Boguraev et al. (US 9,720,981, IBM, published before effective date, different inventors) teaches where “QA system then ranks the candidate answers by confidence value... The QA system then classifies supporting evidence passages using the multi-instance learned model for supporting evidence classification…Thereafter, the QA system presents the top answer(s), confidence value(s), and supporting evidence to the user (block 810)”
9569538 teaches “Whether a portion of content can be used to support disproving the user comment may depend on whether that content satisfies a threshold of accuracy. As used herein, an accuracy threshold may be indicative of a minimal acceptable level of confidence in a particular piece of evidence for disproving the false statement”
Cox (US 2017/0235895, IBM, different inventor) teaches “The results of the search queries are instances of the particular criteria of the search being present in the patient information, lifestyle information, and the like, of the patient registry 1434 associated with the patient. The results of these queries are then returned to the evidence scoring logic of stage 1850 which generates evidential scores based on whether the results corroborate or are non -corroborating of the original patient characteristic statement. For example, if the original statement is that the patient is not a smoker, then search queries may be generated using terms and phrases such as "smoker and not", "smoker and yes", "cigar", "cigarette," "vapor", "nicotine", "nicotine gum", "smoke suppressant", and the like. The search queries may take on a form similar to generally known search queries used by search engines. The content of the documents in the patient information (which includes demographic information, lifestyle initial span but not specifically the alternative span (even though non-corroborating evidence logically supports “smoker and yes” when the original statement is that the patient is not a smoker, the scores themselves particularly pertain to the original statement and not after determining the confidence (i.e. after the search results are obtained, not before the search such that the “alternative span” will be input to the search engine).
Boguraev et al. (US 2017/0293677, IBM, published before effective date of this application, different inventors) teaches where “vipers are a family of poisonous snakes” is a statement that is supporting evidence for a hypothesis pair of Question 1, Statement 1 (paragraph 43).  Paragraph 60 describes evidence scoring to evaluate the likelihood that a particular hypothesis is a correct answer for an input question, and where scores indicate a measure of relevance of the individual portions of the corpus of data/information extracted by application of queries as well as a measure of the correctness of the corresponding hypothesis, i.e. a measure of confidence in the hypothesis.  Paragraph 62 describes an example where an evidence passage has a relatively high score as supporting evidence for a candidate answer to a question being a correct answer
Adderly et al. (US 2016/0140439, IBM, published before effective date of this application, different inventors) teaches grading a source of evidence, generating a confidence score for a particular answer to a question in the set of questions, where two statements can corroborate each other and lead to a score for an evidence to be increased and where contradicting statements lead to scoring of evidence provided by the contradictory statements being reduced (paragraph 42)
Cucerzan et al. (US 2013/0268519) teaches where supporting evidence from online sources for an input statement is a specific type of search task, where information conveyed in an input statement is used to query the search engine and retrieve documents that entail the input statement (paragraph 55).   Paragraph 108 further teaches where users editing or reading a word processing document could launch a search for supporting/contradicting results for statements in the document.  This reference appears to teach where a search engine is used to check/verify whether a statement is accurate/correct/factual, including where the search engine is used to check whether statements in a word processing document is supported/contradicted, but does not appear to teach periodically engaging the search engine (the word processing embodiment specifically appears to be a manually/user-initiated process).
2012/0131016 teaches “Evidence profiles provide a way for users to better understand how different kinds of evidence, and different kinds of analyses applied to that evidence, support or refute one or more hypotheses proposed as solutions to a given problem. For example, the problem may be a natural language question submitted to a Question Answering system, the hypotheses may be candidate answers for that question, and the evidence may include a wide variety of analyses applied to different kinds of evidence to support or refute each candidate answer. Evidence profiling may include receiving a statement of hypothesis generated based on content, generating an evidence profile communicating a degree to which the content supports the statement of hypothesis as a true statement, and enabling visualization of the evidence profile. An evidence profile may contain one or more dimensions of evidence which supported the statement of hypothesis, and a score associated with each of the candidate answer and not supporting the initial span and the alternative span of the first natural language component (in the context of the independent claims, the input to the QA system, and not the output of the QA system)
2013/0019286 teaches a “question answering [QA] system” (paragraph 13) where a “question is input to the QA system… question may be in the form of a statement or an answer seeking an appropriate question” (paragraph 46) and also where answers may also include summaries of their justifying or supporting evidence, allowing a user to quickly assess the evidence and select the correct answer (paragraph 33)
2015/0309990 teaches “The statistical model may then be used to summarize a level of confidence that the IBM Watson.TM. QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This 
2016/0306791 teaches that when a supporting evidence value of a node is above a predetermined threshold, it may be filtered out from further consideration since there is already supporting evidence for evaluating that portion of the natural language statement, i.e. there is no need to go back to the user with regard to obtaining further information (paragraph 191).
2012/0078636 teaches identifying “the single best-supported hypothesis given the evidence and to estimate its confidence--the likelihood it is correct” (paragraph 82) and evidence diffusion among candidate answers during question answering (Title).
Upon further search and consideration (in response to the Amendment filed 3/31/2021):
	Byron describes where the answers are evaluated, and does not appear to describe where the synonymous/negated variations are evaluated.


	As per Claims 8 and 17, the prior art of record does not teach or suggest the combination of all limitations in claims 1 and 8 together, and in claims 10 and 17 together, including receiving an input text stream via an input source, the receiving comprising: monitoring an input stream of the word processing program based on keyboard input from a user, and determining that the first natural language statement comprises a fact-based component by periodically engaging the QA system using, as input to the QA system, a portion of the input stream of the word processing program.
The prior art of record teaches determining a meaning of an input stream and identifying facts in the input stream (e.g. a news wire).
	6609087 “statistical model, that is used to determine the meaning of an input stream and identify the facts contained in it in a typically more accurate manner”; “system recognizes facts in an input stream like a news wire and populates a data store with those facts without the user having to read the input stream”
	2009/0300482 “parse a user-selected section of a document to identify fact items and their human-readable labels”, claim 1;
The prior art teaches periodically submitting a query to a search engine (e.g. to determine a query suggestion).
	2010/0082649 “search engine… query suggestion component… provide search suggestions to the user… suppose the user… search query ‘coffee… time-based approaches… provide query portions to the search engine… search engine… continuously receive a query portion each time a predetermined period of time lapses”, paragraph 33; “As each portion of the search query is incrementally received while the user… entering the search query… question suggestion… identifies suggested search queries that may be provided to the user… determine what search query the user… intends to submit before the user… actually completes entering the search query and submits the completed search query”, paragraph 34; 
	6269362 “Periodically a query is submitted to a search engine”

	9659056 “prediction engine… may periodically inspect search records for facts requested by past queries, and then check for those facts for entities in the data graph”
	Upon further search (on 2/5/2021):
Myslinski (US 2013/0151240) teaches fact checking that verifies a validity of a statement like “Star Wars is better than Star Trek” and returns a statement “True” (paragraph 89) and where a user is typing a report using a word processor and the word processor monitors information being input, where an example is where the user types “Newark is the capital of New Jersey” and a fact checker compares this segment with an online source such as Wikipedia and determines that Trenton is the capital of New Jersey, and then the word processor strikes through Newark and inserts Trenton (paragraph 108) and also where fact checking can provide different corrections to an incorrect statement (e.g. if a user types “Texas is the biggest state”, presenting “Alaska” as a replacement of Texas, or “second biggest state” to clarify that Texas is the second biggest state) (see paragraph 238).  Paragraph 4 describes verifying correctness of information and/or characterizing the information by comparing the information with one or more sources.  Paragraph 111 describes a search engine for implementing a search engine fact checker.  Paragraph 104 describes an example of fact checking which includes searching (e.g. a search engine’s search), parsing the results or searching through the results of the search, comparing the results with the information to be checked using one or more of the comparisons, and retrieving results based on the comparison.
of a word processor), and where a fact checking uses a search engine to perform the fact checking.  
Myslinski does not, however, specifically describe determining that a first natural language statement comprises a fact-based component by periodically engaging the QA system using, as input to the QA system, a portion of the input stream of the word processing program.  Myslinski describes monitoring information being input “as the user is typing” but does not specifically state that this monitoring periodically engages the QA system to identify that there is a fact-based component in a statement (i.e. to identify that a statement is factual).
Cucerzan et al. (US 2013/0268519) teaches where supporting evidence from online sources for an input statement is a specific type of search task, where information conveyed in an input statement is used to query the search engine and retrieve documents that entail the input statement (paragraph 55).   Paragraph 108 further teaches where users editing or reading a word processing document could launch a search for supporting/contradicting results for statements in the document.  This reference appears to teach where a search engine is used to check/verify whether a statement is accurate/correct/factual, including where the search engine is used to check whether statements in a word processing document is supported/contradicted, but does not appear to teach periodically engaging the search engine (the word processing embodiment specifically appears to be a manually/user-initiated process).
Myslinski (US 2015/0248736) also teaches, in what appears to be a traffic information context, where “Fact checking of the mapping information is able to occur 
Myslinski (2015/0248482) also teaches “determination of a best fact checking implementation is performed constantly or periodically (e.g., hourly, daily, monthly)” (paragraph 68) but this appears to be directed to periodically determining the best fact checking implementation and not to how often the fact checking occurs.
2009/0037382 teaches background querying after a predetermined time has passed and the user has not entered additional keystrokes (“Alternatively, a DMA could be set up to perform a background query only after a predetermined period of time (e.g. 250 milliseconds) has elapsed where no additional keystrokes have been entered by the user (i.e. DMA-initiated query) in the exemplary search bar shown in FIG. 13. For example, assume once again the user typed the letter "g" within the search bar, but within a short period of time (i.e. less than 250 milliseconds) the user also entered a second letter "e." In this example the predictive media cache would send a query to the DMS requesting the first nine artist within the exemplary system that begin with "ge." FIG. 15 is an exemplary screen displaying the artist names that begin with the letter "ge" that are available to the user. In this example, there are only four artists within our 
2010/0257182 teaches periodically querying a word processor every second or every two seconds where the word processor may provide content responsive to the query, and identifying a potential set of content that has changed (paragraph 47)
2019/0332664 (LATE filing date) teaches periodically proofreading, but has a LATE filing date and therefore does not qualify as prior art (paragraph 125)
4253248 teaches where “The material which is typed may be reviewed periodically by an advisor for relation to the material being read or for accuracy and the advisor may weigh the displayed values”.  This appears to be directed to a human reviewing the typed material and does not appear to describe where the review for accuracy is by providing the typed material to a question answering system.
9069825 teaches periodically submitting queries in a monitored thread to a search engine, and monitoring a search thread and providing a user with an alert if new search results are available for queries within that thread so the user does not need to frequently submit the same or similar queries to check of new results are available (col. 11, lines 5-28)
6269362 teaches periodically querying a search engine as part of monitoring content of documents, and appears to determine if documents have changed (Abstract)
9432829 appears to describe periodic error detection which checks spelling/grammar (“receiving an indication of one or more errors in a message, the message for communication to an emergency service provider at block 705. For example, an emergency text manager may receive information and data in one or more messages via an API from a messaging application indicating that a message being composed includes one or more detected errors. In some embodiments, the emergency text manager 172 may receive an indication after each error is detected in the message or periodically when an error detection routine is operated on the message. Further, the information may include correction information specifying the error, e.g. a misspelled word, and a location or position of the error in the message. In some embodiments, the correction information may also include a correction for the error and a location of the correction in the message. Embodiments are not limited in this manner”)
2010/0299314 teaches monitoring an error rate to confirm that an error prediction process has not gone out of synch (“the error rate is monitored to confirm that the error prediction process has not gone out of synch. In an embodiment of the present invention, the plurality of documents is periodically sampled to monitor the error prediction process, and E is determined subsequently. Monitoring is required to check the correctness of the error prediction process, for example, the learning algorithm may predict that a particular operator is going to make errors. However, the next few documents typed by him may contain no errors. Such inconsistencies in error prediction can be verified, based on the value of E. For example, a low value of E in the above-mentioned case can imply that the learning algorithm has gone out of calibration. This is 
Upon further search and consideration (in response to the Amendment filed 3/31/2021):
	Dhariwal, D. (2013). Text and ontology driven clinical decision support system (Order No. 1538449). Available from ProQuest Dissertations and Theses Professional. (1399993886). Retrieved from https://dialog.proquest.com/professional/docview/1399993886?accountid=131444 teaches “In our approach we use semantic web analytics
along with text analytics to identify medical facts present in the document” (page 10).  This reference does not appear to specifically describe “web analytics” as periodically engaging a question answering system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-20 of U.S. Patent No. 10,387,576, hereafter Parent Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of the Parent Patent.

As per Claims 1, 10, 18, Claims 1, 10, and 18 of the Parent Patent teach a method (and corresponding computer program product and system) identifying an initial span and an alternative span of a first natural language statement comprising a fact-based true or false natural language component (for claims 1 and 10, 3rd step of the method recites identifying an initial and alternative span of a natural language component, 2nd step of the method recites where a natural language statement comprises a fact-based first natural language component expressed in 
As per the “true or false” limitation that Applicant added in order to recite “a fact-based true or false natural language component”, Applicant’s Specification [particularly paragraph 19 which is cited by Applicant as support for “true or false”] describes that “a fact-based component of a natural language statement is itself a statement that can be categorized as true or false” and this portion of Applicant’s Specification is also in the Parent Patent [col. 3, line 53 – col. 4, line 12] and therefore “statement” in claims 1, 10, and 18 of the Parent Patent is at least suggested to include true or false statements within its scope and thus claims 1, 10, and 18 of the Parent Patent also suggest, if not inherently teach, the added “true or false” limitation)
and receiving a set of natural language results from a question-answering (QA) system in response to providing the initial span and the alternative span to the QA system (for claims 1 and 10, 2nd to last step of the method; for claim 18, see 3rd to last limitation of claim 18 of the Parent Patent)
wherein the initial span refers to an original formulation of the first natural language statement, or a modified form thereof that maintains a polarity of the first natural language statement, and wherein the alternate span changes the polarity of the first natural language statement (Applicant’s Specification [paragraph 21 of both the Parent Application and this application] recites “In either case, the polar statement or polar question may have an initial span. The initial span refers to the original formulation of the statement/question, or its modified form (e.g., normalization; 
Therefore, when the Parent Patent’s claims recite “initial span” and “alternative span” which has the definition/interpretation of Applicant’s Specification [paragraph 21], those recitations of “initial span” and “alternative span” read on these limitations added to claims 1, 10, and 18 which are substantively equivalent to the definition of “initial span” and “alternative span” specified by Applicant).

As per Claims 2, 11, and 19, Claims 2, 11, and 19 of the Parent Patent teach their limitations.
As per Claims 3, 12, and 20, Claims 3, 12, and 20 of the Parent Patent teach their limitations.
As per Claims 4 and 13, Claims 1 and 10 of the Parent Patent teach their limitations (“engaging…” limitation)
As per Claims 5 and 14, Claims 1, 10, 5, and 14 of the Parent Patent teach their limitations (Claims 1 and 10 of the Parent Patent [last limitations] teach the “evaluating…” step and claims 5 and 14 of the Parent Patent teach the “identifying…” step)
As per Claims 6 and 15, Claims 6 and 15 of the Parent Patent teach their limitations.
As per Claims 7 and 16, Claims 7 and 16 of the Parent Patent teach their limitations.

As per Claim 9, Claim 9 of the Parent Patent teaches its limitations.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-20 of U.S. Patent No. 10,387,576, hereafter Parent Patent in view of Al Hasan et al. (US 2020/0160199, priority to Provisional Application 62/531,147 filed Jul. 11 2017), hereafter Al Hasan.

As per Claims 1, 10, 18, Claims 1, 10, and 18 of the Parent Patent teach a method (and corresponding computer program product and system) identifying an initial span and an alternative span of a first natural language statement comprising a fact-based… natural language component (for claims 1 and 10, 3rd step of the method recites identifying an initial and alternative span of a natural language component, 2nd step of the method recites where a natural language statement comprises a fact-based first natural language component expressed in natural language form [when the statement is the component, the component is a statement and is fact-based; see corresponding limitations in claim 18 of the Parent Patent for claim 18 of this application]
As per the “true or false” limitation that Applicant added in order to recite “a fact-based true or false natural language component”, Applicant’s Specification [particularly paragraph 19 which is cited by Applicant as support for “true or false”] describes that “a fact-based component of a natural language statement is itself a statement that can be 
and receiving a set of natural language results from a question-answering (QA) system in response to providing the initial span and the alternative span to the QA system (for claims 1 and 10, 2nd to last step of the method; for claim 18, see 3rd to last limitation of claim 18 of the Parent Patent)
wherein the initial span refers to an original formulation of the first natural language statement, or a modified form thereof that maintains a polarity of the first natural language statement, and wherein the alternate span changes the polarity of the first natural language statement (Applicant’s Specification [paragraph 21 of both the Parent Application and this application] recites “In either case, the polar statement or polar question may have an initial span. The initial span refers to the original formulation of the statement/question, or its modified form (e.g., normalization; modification in this context doesn't change the polarity of the statement/question). The polar statement or polar question may also have one or more alternate spans which change the polarity of the statement/question”.  
Therefore, when the Parent Patent’s claims recite “initial span” and “alternative span” which has the definition/interpretation of Applicant’s Specification [paragraph 21], those recitations of “initial span” and “alternative span” read on these limitations added 
Claims 1, 10, and 18 of the Parent Patent teach a fact-based… natural language statement.  Claims 1, 10, and 18 of the Parent Patent do not, but Al Hasan suggests a fact-based true or false natural language statement (“the system 100 may be presented with a question such as "who is the prime minister of Canada?" In an effort to answer this question, the knowledge graph module 210 may traverse a knowledge graph to exploit various relationships among or otherwise between entities. The knowledge graph module 210 may leverage data from any suitable knowledge source”, paragraph 67; “The paraphrase generation module 212 may receive as input a statement, question, phrase, or sentence, and in response generate alternative paraphrase(s) that may have the same meaning but a different sequence of words or phrases. This paraphrasing may help keep track of all possible alternatives that can be made with respect to a certain statement or sentence. Accordingly, the agent will know about its policy and action regardless of which word or phrase is used to convey a particular message”, paragraph 68; “fact checking module… may determine whether a statement is factual or not”, paragraph 88; [relevant passages supported by paragraphs 67-68 and 88 of Provisional Application 62/531,147]
	Paragraph 67 describes where an input to a question answering system can be a question and where there is an effort to answer the question.  Paragraph 68 describes where a paraphrase generation module may receive as input a statement, question, phrase, or sentence, and in response generate alternative paraphrase[s] that may have the same meaning but a different sequence of words or phrases.  Paragraph 88 further 
	Al Hasan suggests where the “fact-based… natural language statement” is more specifically a “fact-based true… natural language statement”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of statement with another because Claims 1, 10, and 18 of the Parent Patent teaches the claimed invention except for the substitution of a statement which is not necessarily factual with a statement which is.  Al Hasan teaches that a factual statement was known in the art.  One of ordinary skill in the art could have substituted one type of statement with another to obtain the predictable results of a system which identifies an initial span and an alternate span of a first natural language component comprising a fact-based natural language statement (as per Claims 1, 10, and 18 of the Parent Patent) where the statement is factual (as per Al Hasan).

As per Claims 2, 11, and 19, Claims 2, 11, and 19 of the Parent Patent teach their limitations.
As per Claims 3, 12, and 20, Claims 3, 12, and 20 of the Parent Patent teach their limitations.
As per Claims 4 and 13, Claims 1 and 10 of the Parent Patent teach their limitations (“engaging…” limitation)
As per Claims 5 and 14, Claims 1, 10, 5, and 14 of the Parent Patent teach their limitations (Claims 1 and 10 of the Parent Patent [last limitations] teach the 
As per Claims 6 and 15, Claims 6 and 15 of the Parent Patent teach their limitations.
As per Claims 7 and 16, Claims 7 and 16 of the Parent Patent teach their limitations.
As per Claims 8 and 17, Claims 8 and 17 of the Parent Patent teach their limitations.
As per Claim 9, Claim 9 of the Parent Patent teaches its limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2007/0043708 teaches “The test involves searching for a temporal partner for the first line if one exists and then creating a reverse query composed of the first line with the relation made negative if it is positive and positive if it is negative and the temporal partner replaced with one which would create a breach of the golden rule if applied to this reversed fact and if both sets were true. i.e. the [applies at timepoint] relation is replaced by [applies for all of timepoint] relation and the [applies for time period] relation is replaced by [applies for some of timeperiod] and vice versa. e.g. Although it might be possible for both the facts "John is married to Sarah in 1999" and "John is not married to Sarah in 1999" to be true (if they divorced in that same year) it would not be possible for both to be true if the second statement was instead "John is not married to Sarah for one set of results based on both the original span and the alternative span.
2010/0205167 (paragraphs 173-175) describes a reverse query concept.
2008/0270116 teaches “the sentiment word generation method 101 expands a set of seed words using synonym and antonym queries. The method associates a polarity (positive or negative) to each word 201 and queries both the synonyms and antonyms 202” (paragraph 40)
2015/0081276 teaches “a statement containing a first term is created based on an extracted definition of the first term, a modified statement is created by substituting a second term in the statement in lieu of the first term, a corpus is searched, and a confidence score is determined based on evidence in the corpus that the modified statement is accurate. The first and second terms are marked as synonyms if the confidence score is greater than a threshold” (Abstract).
2013/0173256 teaches “Consider, for example, a coarse grained text fragment that specifies two conditions "patient is male" and "patient is over 25 years of age" and in which the logical operator is an "and" operator. Consider, further, that the predetermined evidence (128) specifies a male patient of 30 years old. In evaluating the 
2008/0147619 teaches “Another aspect of this unique social search is that the results of answering a question from the list of questions, not only shows what "like-minded" people with the same beliefs to a particular issue or question have said, but also what the complete opposite had to say (referred here as to the "polar opposite"). For example, if a user was searching for a DVD movie suggestion based on political affiliation to either the Clintons or the Bushes, the search results 120a/120b might bring back something like this” (paragraph 75, i.e. answering question with what like-minded people have said, and also the polar opposite [at least suggested to be a polar opposite of the answer, and not a polar opposite of the question])
2017/0293620 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EY 4/14/2021
/ERIC YEN/Primary Examiner, Art Unit 2658